As filed with the Securities and Exchange Commission on September 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:April 30, 2014 Date of reporting period:July 31, 2013 Item 1. Schedules of Investments. Kellner Merger Fund Schedule of Investments at July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 92.1% Chemical Manufacturing - 3.1% Elan Corp. PLC - ADR (a) $ Life Technologies Corp. (a)(c) Clothing and Clothing Accessories Stores - 0.5% Saks, Inc. (a) Computer and Electronic Product Manufacturing - 6.1% Dell, Inc. (c) Spreadtrum Communications, Inc. - ADR Credit Intermediation and Related Activities - 17.7% Hudson City Bancorp, Inc. (c) Market Leader, Inc. (a)(c) StellarOne Corp. Sterling Bancorp (c) Food Manufacturing - 6.7% Dole Food Co., Inc. (a) Smithfield Foods, Inc. (a)(c) Food Products - 7.6% De Master Blenders 1753 NV (a)(b) Hospitals - 0.6% Vanguard Health Systems, Inc. (a) Machinery Manufacturing - 3.1% Met-Pro Corp. (c) Miscellaneous Manufacturing - 2.8% WMS Industries, Inc. (a)(c) Miscellaneous Store Retailers - 0.5% Office Depot, Inc. (a) Oil and Gas Extraction - 5.7% Pioneer Southwest Energy Partners, L.P. (c) Other Information Services - 0.3% Keynote Systems, Inc. Paper Manufacturing - 1.4% Buckeye Technologies, Inc. (c) Personal and Laundry Services - 0.6% Stewart Enterprises, Inc. - Class A Printing and Related Support Activities - 2.7% American Greetings Corp. - Class A Professional, Scientific, and Technical Services - 2.0% Arbitron, Inc. (c) Publishing Industries (Except Internet) - 12.7% Belo Corp. - Class A BMC Software, Inc. (a)(c) Real Estate - 8.5% CapLease, Inc. Colonial Properties Trust (c) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 8.4% NYSE Euronext (c) Utilities - 1.1% NV Energy, Inc. TOTAL COMMON STOCKS (Cost $3,807,518) PURCHASED OPTIONS - 0.2% Contracts Call Options - 0.2% 13 Cooper Tire & Rubber Co. Expiration: November 2013, Exercise Price: $30.00 Total Call Options TOTAL PURCHASED OPTIONS (Cost $4,967) Shares SHORT-TERM INVESTMENTS - 6.8% Fidelity Institutional Money Market Portfolio, Class I, 0.07% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $297,318) Total Investments in Securities (Cost $4,109,803) - 99.1% Other Assets in Excess of Liabilities - 0.9% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of July 31, 2013. ADR American Depository Receipt Kellner Merger Fund Schedule of Securities Sold Short at July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 35.5% Chemical Manufacturing - 0.6% Perrigo Co. $ Computer and Electronic Product Manufacturing - 0.8% Intermec, Inc. (a) Credit Intermediation and Related Activities - 13.3% M&T Bank Corp. Provident New York Bancorp Union First Market Bankshares Corp. Data Processing, Hosting, and Related Services - 2.3% Trulia, Inc. (a) Merchant Wholesalers, Nondurable Goods - 0.5% OfficeMax, Inc. Oil and Gas Extraction - 5.5% Pioneer Natural Resources Co. Real Estate - 6.3% Mid-America Apartment Communities, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 6.2% IntercontinentalExchange, Inc. (a) TOTAL COMMON STOCKS (Proceeds $1,369,427) Total Securities Sold Short (Proceeds $1,369,427) $ (a) Non-income producing security. Note 1 – Securities Valuation The Kellner Merger Fund’s (the “Fund”) investments in securities are carried at their fair value. Equity securities, including common stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Listed options that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of July 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
